Citation Nr: 0124001	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  97-02 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for left eye superior 
oblique myokymia, claimed as secondary to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran had active military service from July 1967 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 RO decision which 
denied service connection for left eye superior oblique 
myokymia, claimed as secondary to Agent Orange (herbicide) 
exposure.  In January 1999, the Board remanded the case for 
additional development.


FINDINGS OF FACT

The veteran's left eye superior oblique myokymia began many 
years after his active duty and was not caused by any 
incident of service including any Agent Orange (herbicide) 
exposure in Vietnam.


CONCLUSION OF LAW

Left eye superior oblique myokymia, claimed as due to Agent 
Orange exposure, was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from July 1967 
to April 1969.  His service medical records show that in July 
1967, a week after commencing active duty, he had a routine 
eye examination; this showed uncorrected vision of 20/25 in 
both eyes, corrected to 20/20; and the assessment was 
hyperopic astigmatism (a refractive error commonly called 
farsightedness).  The veteran's later service included duty 
in Vietnam.  The remainder of his service medical records 
show no eye problems.  The veteran's April 1969 service 
separation examination noted his eyes were normal and he had 
uncorrected 20/20 vision in both eyes; in an accompanying 
medical history form, he denied a history of eye trouble.

A post-service treatment report from Michael Pinnolis, M.D., 
dated in March 1987, notes the veteran gave a five-year 
history of intermittent episodic tortional oscillopsia out of 
the left eye.  Following examination, the impression was 
superior oblique myokymia of the left eye.  The doctor said 
this was a condition which tends to remit and relapse over a 
prolonged period of time and is virtually never associated 
with structural disease of the nervous system.

A subsequent treatment report from another doctor (apparently 
Dr. Fricker), dated in April 1987, also notes an impression 
of left eye superior oblique myokymia.  This doctor noted 
such diagnosis had been made by Dr. Pinnolis, although the 
condition was not evident on current examination.

In July 1996, the veteran filed his current application for 
service connection for an "eye nerve disorder."  On his 
application form, the veteran indicated that this condition 
began in 1980.  

In a July 1996 letter, Dr. Pinnolis indicated that he had 
treated the veteran since August 1986.  The doctor noted that 
he initially treated the veteran for a tear in his left 
retina.  A subsequent work-up revealed a diagnosis of 
superior oblique myokymia of the left eye.  The doctor stated 
that this is a neurological disorder which affects one of the 
muscles that moves the eyeball.  It was noted it occurred 
intermittently but was a permanent condition.  Dr. Pinnolis 
noted the veteran gave a  history of exposure to Agent Orange 
in Vietnam, and the doctor stated, "Given what we know about 
Agent Orange and neurological disorders I believe it is 
likely as not that Agent Orange is the cause of this 
neurological disorder."

In an August 1996 statement, the veteran indicating that he 
first experienced symptoms of dizziness and double vision 
during the early 1980s.  He also noted that due to the 
intermittent nature of this condition, it was not diagnosed 
correctly until 1986.  In a number of statements, the veteran 
maintained that the left eye condition was due to Agent 
Orange exposure in Vietnam.

In August 1999, the RO sent correspondence to the veteran 
requesting information concerning all post-service medical 
treatment he had received for his left eye disorder.  In 
September 1999, the veteran submitted a statement indicating 
that he had received no treatment or examinations other than 
what was shown by the records already in his claims folder.

A VA eye examination was conducted in September and October 
1999.  It was noted the veteran gave a history of Agent 
Orange exposure in Vietnam and claimed his diagnosed left eye 
superior oblique myokymia was due to such herbicide exposure.  
It was noted there was a history of symptoms since about 1982 
and a history of a retinal tear in 1986.  Current physical 
examination revealed unremarkable ocular health.  Best-
corrected vision at distance was 20/20, bilaterally.  
Extraocular muscle testing revealed a full range of motion, 
without any diplopia reported.  Dilated fundus examination 
revealed no holes, no tears and no detachments.  The report 
concluded that there were no signs of lateral rectus myokymia 
palsy on the current examination.  It was also noted that the 
veteran was presbyopic and should continue wearing 
prescription lenses.  

An addendum to the VA examination report, dated in January 
2000, stated:

The exam revealed no signs of [lateral rectus myokymia 
palsy].  This intermittent condition was not evidence at 
time of exam (9-30-99).  There is no evidence to suggest 
that Agent Orange is or not the cause of [lateral rectus 
myokymia palsy].  Myokymia is usually a benign, self-
limited condition.



II.  Analysis

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law, and a recently 
enacted companion VA regulation, redefine the obligations of 
the VA with regard to notifying a claimant of evidence 
necessary to substantiate a claim, and with regard to the 
duty to assist the claimant in developing pertinent evidence.  
See 38 U.S.C.A. §§ 5103, 5103A; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  The file shows that through RO correspondence, the 
rating decision, the statement of the case, a Board remand, 
and the supplemental statement of the case, the veteran has 
been fully informed of evidence needed to substantiate his 
claim.  Evidence identified by the veteran has been obtained, 
and he has stated that there are no more pertinent medical 
records.  A VA examination with opinion has been provided.  
There is no additional development indicated.  The Board 
concludes that the notice and duty to assist provisions of 
the law are satisfied.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Refractive error of the eye is not a disability for VA 
compensation purposes and may not be service connected.  
38 C.F.R. § 3.303(c).

Service connection will be presumed for certain chronic 
diseases, including other organic diseases of the nervous 
system, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange) if 
he has one of the listed Agent Orange presumptive diseases, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during such service.  In the 
case of such a veteran, service incurrence for the following 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
not record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and sub-acute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, and trachea), and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  Case law since the Board remand in this case has 
held that there is no presumption of exposure to Agent Orange 
in Vietnam unless the veteran has one of the listed Agent 
Orange diseases.  Chase v. West, 13 Vet.App. 413 (2000); 
McCartt v. West, 12 Vet. App. 164 (1999).

In this case, the veteran's service medical records show 
refractive error of both eyes shortly after he entered 
service, although such was not found at his separation 
examination.  Refractive error of the eyes is shown in some 
of the post-service medical records.  Service connection is 
not permitted for refractive error, nor does the veteran 
claim such.

The specific condition claimed for service connection is left 
eye superior oblique myokymia, which reportedly is a 
neurological condition which affects one of the muscles that 
moves the eyeball.  This disorder is not shown during the 
veteran's 1967-1969 active duty, and it is not shown in the 
year after service as required for presumptive service 
connection.  The veteran reports he first had symptoms of the 
left eye condition in the early 1980s, and it was first 
diagnosed by Dr. Pinnolis in 1987.  Later medical records 
continue the diagnosis although examinations have been 
negative for the condition.

The veteran served in Vietnam.  Other than his own 
statements, he has submitted no evidence that he was actually 
exposed to Agent Orange or other herbicides in Vietnam.  Even 
assuming he did have such exposure, superior oblique myokymia 
of an eye is not among the conditions listed in the law and 
regulations which permit presumptive service connection based 
on Agent Orange exposure in Vietnam.

Service connection might still be possible if actual Agent 
Orange exposure in service was shown and if there was 
sufficient medical evidence to link such exposure to the 
current left eye superior oblique myokymia.  Again assuming 
the veteran had Agent Orange exposure in Vietnam, the Board 
finds that there is no probative medical evidence to link it 
to the current left eye condition.  

A 1996 letter from Dr. Pinnolis opines, "Given what we know 
about Agent Orange and neurological disorders I believe it is 
likely as not that Agent Orange is the cause of this 
neurological disorder."  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings.  Its weight may be 
less if the examiner fails to explain the basis for an 
opinion, or treated the veteran briefly or for unrelated 
conditions.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  In 
reviewing Dr. Pinnolis' opinion, the Board notes that this 
doctor provided no supporting basis or rationale for his 
conclusion, and failed to cite any scientific findings or 
medical literature which support his conclusion.  Under such 
circumstances, the opinion has little value.  In a 2000 
addendum to the 1999 VA examination, the VA doctor 
essentially noted that there was no known evidence which 
might link the veteran's left eye condition with Agent Orange 
exposure.  Such view appears to be supported by medical and 
scientific studies which the VA Secretary has considered when 
deciding whether or not to include a particular disease on 
the Agent Orange list.  The VA Secretary, under the authority 
of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, 
has determined, based on reports from the National Academy of 
Sciences and other medical and scientific studies, that the 
Agent Orange presumption does not apply to a number of 
conditions, including motor/coordination dysfunction and 
peripheral nervous system disorders (other than acute and 
subacute peripheral neuropathy).  A summary of the medical 
and scientific evidence considered by the National Academy of 
Sciences and the VA Secretary is set forth at 64 Fed. Reg. 
59,232 (1999).

The Board finds that there is no credible medical evidence to 
link the veteran's current left eye superior oblique myokymia 
with purported exposure to Agent Orange in service.  The 
veteran's own opinion on the cause of his condition does not 
constitute competent medical evidence, as he is a layman and 
thus has no competence to give a medical opinion on diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).

Based on the weight of the credible evidence, the Board finds 
that the veteran's left eye superior oblique myokymia began 
many years after his active duty and was not caused by any 
incident of service including any Agent Orange exposure in 
Vietnam.  It must be concluded that the left eye condition 
was not incurred in or aggravated by service under any legal 
provisions including those related to Agent Orange exposure 
in Vietnam.  As the preponderance of the evidence is against 
the claim for service connection, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for left eye superior oblique myokymia, 
claimed as secondary to Agent Orange exposure, is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

